                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

IN THE MATTER OF                 )
THE EXTRADITION OF                )              Case No. 20-mj-1069-DLC
MICHAEL L. TAYLOR                 )
                                  )
_________________________________

IN THE MATTER OF                             )
THE EXTRADITION OF                           )   Case No. 20-mj-1070-DLC
PETER M. TAYLOR                              )
                                             )


    DEFENDANTS’ MOTION TO STRIKE DECLARATION OF NAOKI WATANABE

          Michael L. Taylor and Peter M. Taylor hereby move the Court to strike the so-called

“Declaration” of Prosecutor Naoki Watanabe (Doc. 23-2 in No. 20-mj-1069; Doc. 22-2 in No. 20-

mj-1070) which the government improperly filed in support of its Opposition (Doc. 23 in No. 20-

mj-1069; Doc. 22 in No. 20-mj-1070) to the Taylors’ Motions to Quash Arrest Warrants or, in the

Alternative, for Release Pending Final Disposition on Request for Extradition (Doc. 17 in both

cases).    As set forth below, Mr. Watanabe’s “Declaration” fails to contain the mandatory

verification, under penalty of perjury under the laws of the United States, that his statements are

true and correct. Separate and apart from any issue with Mr. Watanabe’s credibility1 or the

accuracy and completeness of his assertions (which we will address separately), his “Declaration”

is not competent evidence which can be considered by the Court because it utterly fails to meet

the express requirements of 28 U.S.C. § 1746.             Accordingly, the Court should strike Mr.

Watanabe’s “Declaration” from the record in this matter.


1
  As the lead prosecutor in the case against Carlos Ghosn, Mr. Watanabe cannot claim to be an objective
unbiased declarant. Consequently, his statements on the subjects which he addresses are highly suspect
and, as we shall demonstrate separately, clearly incorrect. This is all the more reason the prosecutors
should have bothered to comply with Federal law on this matter and demonstrates further the hasty and
flawed approach taken by the Government it its misguided efforts to deprive U.S. citizens of their liberty.
                                                     1
                                          ARGUMENT

       Federal law permits a party to support, evidence, establish or prove facts by means of an

unsworn written declaration, but any such declaration must be subscribed to by the person as true

under penalty of perjury, be dated, and be “in substantially the following form:”

       If executed without the United States: “I declare (or certify, verify, or state) under
       penalty of perjury under the laws of the United States of America that the foregoing
       is true and correct. Executed on (date).

       (Signature).”

28 U.S.C. § 1746(1). “[C]ompliance with the requirement of 28 U.S.C. § 1746 is mandatory[.]”

Link Treasure Ltd. v. Baby Trend, Inc., 809 F. Supp. 2d 1191, 1195 (C.D. Cal. 2011) (sustaining

objections to declarations because neither was made under penalty of perjury as required by §

1746). “Courts considering this statute are in near-universal agreement that an unsworn affidavit

must aver that the contents are ‘true and correct’ and do so ‘under penalty of perjury.’” McGowen

v. Four Directions Dev. Corp., No. 1:12-CV-00109-JAW, 2014 WL 916366, at *5 (D. Me. Mar.

10, 2014).2 As explained by one court,

       The specific words required by section 1746 are not mere formalities; they are
       “indicia of truthfulness.” Davenport v. Bd. of Trs. of State Ctr. Cmty. Coll. Dist.,
       654 F. Supp. 2d 1073, 1083 (E.D. Cal. 2009). A bedrock presumption of our legal
       system is that the presence of certain words—words that assert the veracity of the

2
  See generally In re World Trade Center Disaster Site Litigation, 722 F.3d 483, 488 (2d Cir. 2013)
(“We hold that 28 U.S.C. § 1746 requires that a certification of the truth of a matter be expressly
made under penalty of perjury. Any other result would be contrary to the plain language of the
statute....”); Counts v. Kraton Polymers, U.S. L.L.C., 260 Fed. App’x 825, 829 (6th Cir. 2008)
(affirming that the district court did not abuse its discretion in striking the undated and unsworn
declaration); Nissho-Iwai American Corp. v. Kline, 845 F.2d 1300, 1306 (5th Cir. 1988) (affirming
refusal to consider self-styled “affidavit” that did not contain verification that it was “true and
correct” or statement that it was made “under penalty of perjury”); Knights v. Williams, No. 02 C
5017, 2005 WL 1838427, at *3 (N.D. Ill. July 28, 2005) (“compliance with 28 U.S.C. § 1746 is
mandatory and fundamental, not a ‘non-substantive’ requirement”) (citing Pfeil v. Rogers, 757
F.2d 850, 859 (7th Cir. 1985)); Davis v. Wells Fargo Bank, 685 F. Supp. 2d 838, 842 (N.D. Ill.
2010) (striking unsigned, unsworn and undated declarations as inadmissible); Seitz v. Envirotech
Sys. Worldwide Inc., No. H-02-4782, 2007 WL 1795679, at *4 (S.D. Tex. June 19, 2007) (refusing
to consider expert reports not verified under penalty of perjury).
                                                 2
       statements made and accept the risk of a specific legal penalty for falsehoods—
       alert declarants to the gravity of their undertaking and thereby have a meaningful
       effect on truth-telling and reliability.

Acosta v. Mezcal, Inc., No. CV JKB-17-0931, 2019 WL 2550660, at *2 (D. Md. June 20, 2019).

       Exhibit B to the government’s brief (Doc. 23-2 in No. 20-mj-1069; Doc. 22-2 in No. 20-

mj-1070) is entitled “Declaration” and it purports to be signed by Prosecutor Watanabe, but it does

not meet the requirements of § 1746. Neither at the outset nor at the end with his signature, does

Mr. Watanabe subscribe that his statements are true and correct under penalty of perjury under the

laws of the United States. In the midst of the “Declaration,” in paragraph 4, Mr. Watanabe does

state that “[t]he facts stated in this declaration are true to the best of my knowledge and belief,”

but this assertion is not set forth with his signature subscribing thereto. But even if this statement

had been included in the proper format, it still would not meet the requirements of § 1746. The

statute requires verification that “the foregoing is true and correct.” Simply “attesting that ‘the

above is accurate to the best of my knowledge and belief’ is not the same as attesting under oath

to the truth of the statement.” Satterwhite v. Dy, No. C11-528 RAJ, 2012 WL 748287, at *2 (W.D.

Wash. Mar. 5, 2012) (striking declarations that merely stated they were accurate “to the best of my

knowledge and belief”); see also Cobell v. Norton, 310 F. Supp. 2d 77, 84-85 (D.D.C. 2004)

(statement based on “knowledge, information and belief” insufficient).

       At any rate, nowhere does Mr. Watanabe declare, certify, verify or state that any of the

statements in his “Declaration” are true under penalty of perjury. Neither does Mr. Watanabe

anywhere make any of his statements under penalty of perjury under the laws of the United States.

Indeed, no attempt whatsoever is made to comply with these requirements of 28 U.S.C. § 1746.




                                                  3
        Courts have refused to consider purported declarations that come much closer to the

requirements of § 1746 than does Mr. Watanabe’s. See, e.g., In re World Trade Center Disaster

Site Litigation, 722 F.3d 483, 488 (2d Cir. 2013) (rejecting substitution of “subject to punishment”

for “under penalty of perjury”); Nichols v. City of Palm Springs, No. CV5141553PSGASX, 2015

WL 13357614, at *5 (C.D. Cal. Oct. 21, 2015) (holding declarations inadmissible where they did

not state they were made under penalty of perjury and did not include the date they were signed,

even though they did “declare the above statements are true and correct to the best of my memory

and recollection”), aff’d sub nom. Nichols v. Fernandez, 686 F. App’x 532 (9th Cir. 2017); Aviles

v. Quik Pick Express, LLC, No. CV-15-5214-MWF (AGR), 2015 WL 5601824, at *1–2 (C.D. Cal.

Sept. 23, 2015) (holding declarations did not meet requirements of § 1746 even though they

promised that the declarant would testify truthfully when called as a witness and placed under and

included the notation of “under penalty of perjury,” but did not specifically attest that the

declaration was true); Kalra v. United States, No. 12-CV-3154, 2013 WL 1749385, at *3 (N.D.

Ill. Apr. 23, 2013) (striking declaration that lacked specific date); Knights v. Williams, No. 02 C

5017, 2005 WL 1838427, at *3 (N.D. Ill. July 28, 2005) (refusing to consider declaration signed

by declarant and containing statement that he understood he was subject to penalty of perjury

pursuant to 28 U.S.C. § 1746, but where signature block immediately below said statement was

left blank).

        Accordingly, because it fails to meet the requirements of 28 U.S.C. § 1746, the Taylors

respectfully request that the Court strike Exhibit B to the government’s brief, the “Declaration” of

Naoki Watanabe (Doc. 23-2 in No. 20-mj-1069; Doc. 22-2 in No. 20-mj-1070) from the record in




                                                 4
these matters.



Dated: June 17, 2020       Respectfully submitted,

                           By their attorneys,

                           /s/ Paul V. Kelly
                           Paul V. Kelly (BBO No. 267010)
                           Jackson Lewis, P.C.
                           75 Park Plaza
                           Boston, MA 02110
                           Tel (617) 367-0025
                           paul.kelly@jacksonlewis.com


                           /s/ Abbe David Lowell (by permission)
                           Abbe David Lowell (pro hac vice)
                           Christopher D. Man
                           Zachary B. Cohen
                           Winston & Strawn LLP
                           1901 L Street, N.W.
                           Washington, DC 20036
                           Tel. (202) 282-5875
                           adlowell@winston.com

                           Counsel for Michael and Peter Taylor

                           /s/ Robert Sheketoff
                           Robert Sheketoff (BBO# 457340)
                           One McKinley Square
                           Boston, MA 02119
                           Tel. (617) 367-3449
                           sheketoffr@aol.com

                           /s/ Daniel Marino (by permission)
                           Daniel Marino (pro hac vice)
                           dmarino@marinofinley.com
                           Tillman J. Finley (pro hac vice)
                           tfinley@marinofinley.com
                           MARINO FINLEY LLP
                           800 Connecticut Avenue, N.W.
                           Suite 300
                           Washington, DC 20006
                           Tel: 202.223.8888

                       5
                                                  Counsel for Michael L. Taylor

                                                  /s/James P. Ulwick (by permission)
                                                  James P. Ulwick (pro hac vice)
                                                  KRAMON & GRAHAM PA
                                                  One South Street, Suite 2600
                                                  Baltimore, MD 21202
                                                  Tel. (410) 752-6030
                                                  JUlwick@kg-law.com
                                                  Counsel for Peter M. Taylor




                              CERTIFICATE OF SERVICE

      I, Paul V. Kelly, that service of this motion was made on the above date by and through
the ECF filing system.

                                                  /s/ Paul V. Kelly_____________
                                                  Paul V. Kelly




4815-9080-8768, v. 1




                                             6
